DETAILED ACTION

Claim Rejections - 35 USC § 103
             The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4, 8, 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Nelson (US PGPUB # 20150178014) in view of Zachrisen (US PGPUB # 20150026127).  	With respect to independent claims 1, 16 Nelson discloses: A method of providing customer data access during a data migration process [accessibility to data maintained during migration (live migration) – Nelson 0011], the method comprising: 
             determining a level of customer service functionality for customer data, the level based on a portion of the customer data to be accessible during a transfer process [“migrating customer and transaction-related data from one customer-facing system to another, without requiring that functions be unavailable to the customer while the migration is taking place”, in other words, a no-downtime level of customer service is determined - Zachrisen 0011; The migrating of data, and/or various operations or functions related thereto, may be configured based on one or more migrating related parameters. Examples of such parameters may comprise service level, customer related indicators, and unavailability window - Zachrisen 0019;]; 
             generating a temporary copy of the portion of the customer data based on the level [a job is represented by parameters that indicate a data object (portion of customer data to be migrated), a source of the data object, a transfer space for the data object (temporary copy of portion of customer data to be migrated), and a destination in the virtualized, clustered storage array 115 for the data object. The job list 103 can specify other parameters that affect the migration process. The job list 103 identifies migration jobs for data objects 1-N. The parameters of each migration job indicate a data object and a migration path. The migration path is identified by the source, transfer, and destination. The job list 103 indicates that a DATA_OBJECT1 is to be migrated from source SRC1 to destination DST1 via transfer space TRANSFER1 - Nelson 0013] [also suggested as: buffered data records from old system - Zachrisen fig3 step 304]; 
             transferring the temporary copy from a data server to a temporary data storage, wherein the temporary copy is accessible during the transfer [The migration processes communicate with the controller 111 to cause replication of data objects from the storage devices 109 to the configured transfer space 113 - Nelson 0015]; 
             initiating a transfer of a permanent copy of the customer data from the data server to a mainframe, wherein the permanent copy is inaccessible during the transfer [during migration, a permanent copy of the data is inaccessible to the extent that it is undergoing migration and changes thereto are captured via transfer space and snapshotting which will be integrated into a final/permanent copy of data upon termination of the migration process - Nelson 0050, 0056; data is transferred, migrated, and/or replicated from a source storage to a destination storage as a ‘permanent copy’, wherein a permanent copy is understood to be a set/collection of data that is not indicated as being a snapshot, transient or temporary copy - Nelson 0062 in view of Zachrisen fig 3 steps 302-3010 teaching the migration/transfer of data from source/old storage to new/destination storage during which the old record system is marked as unavailable]; 
             generating a set of instructions to modify the permanent copy based on any modifications to the temporary copy during the transfer [record a history of changes to the data object during the migration process. The migration process can then send the history of changes to be performed by the destination before the destination goes live with the migrated data object - Nelson 0050]; and 
             transferring the set of instructions to the mainframe upon completion of the transfer of the permanent copy from the data server to the mainframe [record a history of changes to the data object during the migration process. The migration process can then send the history of changes to be performed by the destination before the destination goes live with the migrated data object - Nelson 0050].
	Nelson does not explicitly disclose determining a level of customer service functionality for customer data, the level based on a portion of the customer data to be accessible during a transfer process.
 migrating (customer) data between systems without downtime (Zachrisen title, abstract) wherein a no-downtime level of customer service functionality is provided such that at some amount of customer data is accessible during a transfer process (Zachrisen 0011).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to determining a level of customer service functionality for customer data, the level based on a portion of the customer data to be accessible during a transfer process in the invention of Nelson as taught by Zachrisen because it would be advantageous to provide customers with a no-downtime level of data access and customer service, so as to enhance customer satisfaction while their data may be undergoing a migration process (Zachrisen 0011).
It is noted that independent claim 9 includes limitations from dependent claim 6 and is rejected in accordance with the rationale presented in claims 1 & 6.
	With respect to dependent claim 2 Nelson/Zachrisen discloses wherein the modifications to the temporary copy during the transfer comprise modifications made to the temporary copy by a customer service representative terminal [the client system 120 may comprise a user-specific electronic device, owned and/or operated by the consumer (either specifically for retail transactions or for various purposes including retail transactions). For example, the client system 120 may comprise, in that context, a user-operated personal computer (desktop or laptop), smartphone, tablet, or the like, which may be configured (e.g., by browsing and/or running particular applications) to shop from a particular retailer. Alternatively, the client system 120 may comprise a suitable provider-specific system configured for supporting user interactions with (only) a particular entity (e.g., retailer), and/or for use only in particular location (e.g., store). In this regard, the client system 120 may be configured to provide output to the users (e.g., displaying particular marketing information and/or product related data) and/or to receive input or feedback from the users (e.g., request for additional information, placement of order, etc.). For example, the client system 120 may comprise, in that context, an in-store personal computer (PC), an interactive kiosk, and the like - Zachrisen 0015].
With respect to dependent claim 4 Nelson/Zachrisen discloses wherein modifying the temporary copy during the transfer comprises receiving a user input to modify a piece of customer information via a graphical user interface (GUI) displayed on the customer service representative terminal [Zachrisen 0015].
With respect to dependent claim 8 Nelson/Zachrisen discloses wherein generating the temporary copy includes applying data conditioning techniques to the temporary copy to reduce the storage space used by the temporary copy [Nelson 0044, 0050, 0062].

dependent claim 17 Nelson/Kurtz discloses a customer service representative (CSR) terminal [Zachrisen 0015]; the system further configured to: modify, with the CSR terminal, the temporary copy during the transfer [Zachrisen 0015]; send, from the CSR terminal, a first instruction to modify the permanent copy upon completion of transfer of the permanent copy from the data server to the mainframe [record a history of changes to the data object during the migration process. The migration process can then send the history of changes to be performed by the destination before the destination goes live with the migrated data object - Nelson 0044, 0050, 0062 in view of Zachrisen 0015]; and storing, at the temporary data storage, the first instruction in the set of instructions [changes and instructions facilitating such changes to data re stored in transfer space - Nelson 0044, 0050, 0062 in view of Zachrisen 0015].
With respect to dependent claim 18 Nelson/Kurtz discloses wherein the CSR Terminal can view and modify only a limited amount of customer information included in the temporary copy [data in the temporary copy is only a subset (limited amount of customer information) so any modifications made to the temporary copy in the transfer space is limited accordingly – Zachrisen fig 3 in view of 0015].
With respect to dependent claim 19 Nelson/Kurtz discloses wherein CSR terminal change a customer's phone number, mailing address, and/or e-mail address; report an account lost or stolen; or reissue a card [the customer data may be stored (e.g., in the source system 160), and various components of the setup 100 may then allow the customers to interacted (e.g., via the client system 120) with their data, such as to update their customer data (e.g., modify their personal information, redeem reward points from their balance, or earning points adding to their balance). In this regard, the client system 120 may comprise a user-specific electronic device, owned and/or operated by the consumer (either specifically for retail transactions or for various purposes including retail transactions). For example, the client system 120 may comprise, in that context, a user-operated personal computer (desktop or laptop), smartphone, tablet, or the like, which may be configured (e.g., by browsing and/or running particular applications) to shop from a particular retailer. Alternatively, the client system 120 may comprise a suitable provider-specific system configured for supporting user interactions with (only) a particular entity (e.g., retailer), and/or for use only in particular location (e.g., store). In this regard, the client system 120 may be configured to provide output to the users (e.g., displaying particular marketing information and/or product related data) and/or to receive input or feedback from the users (e.g., request for additional information, placement of order, etc.). For example, the client system 120 may comprise, in that context, an in-store personal computer (PC), an interactive kiosk, and the like. The disclosure is not limited, however, to any particular type of devices – Zachrisen 0015].
With respect to dependent claim 20 Nelson/Kurtz discloses wherein determining the level of the customer service functionality comprises receiving customer input regarding one or more customer the customer data may be stored (e.g., in the source system 160), and various components of the setup 100 may then allow the customers to interacted (e.g., via the client system 120) with their data, such as to update their customer data (e.g., modify their personal information, redeem reward points from their balance, or earning points adding to their balance). In this regard, the client system 120 may comprise a user-specific electronic device, owned and/or operated by the consumer (either specifically for retail transactions or for various purposes including retail transactions). For example, the client system 120 may comprise, in that context, a user-operated personal computer (desktop or laptop), smartphone, tablet, or the like, which may be configured (e.g., by browsing and/or running particular applications) to shop from a particular retailer. Alternatively, the client system 120 may comprise a suitable provider-specific system configured for supporting user interactions with (only) a particular entity (e.g., retailer), and/or for use only in particular location (e.g., store). In this regard, the client system 120 may be configured to provide output to the users (e.g., displaying particular marketing information and/or product related data) and/or to receive input or feedback from the users (e.g., request for additional information, placement of order, etc.). For example, the client system 120 may comprise, in that context, an in-store personal computer (PC), an interactive kiosk, and the like. The disclosure is not limited, however, to any particular type of devices – Zachrisen 0015].

	
Claims 3, 6-7, 9-11, 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Nelson/Zachrisen in view of Fridrich (US PGPUB # 20090228525).  
With respect to dependent claim 3 Nelson/Zachrisen does not explicitly disclose a digital footprint comprising a record of who made a modification, or stated another way, a record of a customer service representative who made the modifications and a log of associated actions.  Nevertheless, in the same field of endeavor Fridrich teaches managing global organization records (Fridrich title, abstract, 0003, 0005) wherein modifications to organization records are stored in a modification history log to record, for example, information concerning the modification(s) made, the date of the modification(s), and/or an identification of the user, user device, or system administrator who made the modification(s) – Fridrich 0036.	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to create a digital footprint of modification(s) which identify the user/administrator/individual who made the modifications, or stated another way, a record of a customer service representative who made the modifications and a log of associated actions in the invention of Nelson/Zachrisen as taught by Fridrich because it would be advantageous for efficiently managing global shared records and ascertaining responsibility for modifications thereto (Fridrich 0003-0007). Therefore Modifications to organization records are stored in modification history log to record, for example, information concerning the modification(s) made, the date of the modification(s), and/or an identification of the user, user device, or system administrator who made the modification(s) – Fridrich 0036].
With respect to dependent claim 6 & independent claim 9 Nelson/Zachrisen does not explicitly disclose a digital footprint comprising a record of who made a modification, or stated another way, a record of a customer service representative who made the modifications and a log of associated actions.  Nevertheless, in the same field of endeavor Fridrich teaches managing global organization records (Fridrich title, abstract, 0003, 0005) wherein modifications to organization records are stored in a modification history log to record, for example, information concerning the modification(s) made, the date of the modification(s), and/or an identification of the user, user device, or system administrator who made the modification(s) – Fridrich 0036.	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to create a digital footprint of modification(s) which identify the user, administrator, or individual who made the modifications, or stated another way, a record of a customer service representative who made the modifications and a log of associated actions in the invention of Nelson/Zachrisen as taught by Fridrich because it would be advantageous for efficiently managing global shared records and ascertaining responsibility for modifications thereto (Fridrich 0003-0007). Therefore the combination of Nelson/Zachrisen/Fridrich discloses wherein any modifications to the temporary copy are recorded in a digital footprint [Modifications to organization records are stored in modification history log to record, for example, information concerning the modification(s) made, the date of the modification(s), and/or an identification of the user, user device, or system administrator who made the modification(s) – Fridrich 0036].
With respect to dependent claim 7, 10 Nelson/Kurtz/Fridrich discloses wherein the digital footprint includes a record of (i) users who made the modification and (ii) associated actions for each user [Modifications to organization records are stored in modification history log to record, for example, information concerning the modification(s) made, the date of the modification(s), and/or an identification of the user, user device, or system administrator who made the modification(s) – Fridrich 0036].
With respect to dependent claim 11 Nelson/Kurtz/Fridrich discloses wherein the modifications to the temporary copy during the transfer comprise modifications made to the temporary copy by a customer service representative terminal [the client system 120 may comprise a user-specific electronic device, owned and/or operated by the consumer (either specifically for retail transactions or for various purposes including retail transactions). For example, the client system 120 may comprise, in that context, a user-operated personal computer (desktop or laptop), smartphone, tablet, or the like, which may be configured (e.g., by browsing and/or running particular applications) to shop from a particular retailer. Alternatively, the client system 120 may comprise a suitable provider-specific system configured for supporting user interactions with (only) a particular entity (e.g., retailer), and/or for use only in particular location (e.g., store). In this regard, the client system 120 may be configured to provide output to the users (e.g., displaying particular marketing information and/or product related data) and/or to receive input or feedback from the users (e.g., request for additional information, placement of order, etc.). For example, the client system 120 may comprise, in that context, an in-store personal computer (PC), an interactive kiosk, and the like - Zachrisen 0015].
With respect to dependent claim 13 Nelson/Zachrisen/Fridrich discloses wherein the permanent copy is modified by the mainframe based on the instructions [record a history of changes to the data object during the migration process. The migration process can then send the history of changes to be performed by the destination before the destination goes live with the migrated data object - Nelson 0050].
With respect to dependent claim 14 Nelson/Kurtz/Fridrich discloses wherein generating the temporary copy includes applying data conditioning techniques to the temporary copy to reduce the storage space used by the temporary copy [Nelson 0044, 0050, 0062. It is noted that “to reduce the storage space used by the temporary copy” is understood to be an intended use limitation since apparatus/system claims are differentiated by their structure rather than by what they are intended to be used for].
With respect to dependent claim 15 Nelson/Zachrisen/Fridrich discloses wherein the digital footprint includes modifications to one or more of a name, a mailing address, an email address, or a phone number [customer personal data - Zachrisen 0015, 0023, 0028].


Claims 5, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Nelson, Zachrisen, & Fridrich further in view of Stacey (US PGPUB # 20060212481).  
With respect to dependent claim 5, 12 Nelson/Kurtz/Fridrich does not explicitly disclose that the temporary copy requires 10% or less of the storage space used by the permanent copy – although it is apparent that the temporary copy of an object in the transfer space will occupy only a small fraction of the storage space required by the entire set of objects stored in a permanent copy of the a full volume of data at the source storage site. 	Nevertheless, in the same field of endeavor Stacy teaches file migration policies and temporary copy (snapshots) which may be sized at 10% of a production volume - Stacy 0036.    It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to size a temporary copy of data within a range of 1-10% in the invention of Nelson & Stacy – abstract in view of 0035-0037).	Therefore the combination of Nelson/Zachrisen/Fridrich/Stacey discloses that the temporary copy requires 10% or less of the storage space used by the permanent copy [a read-write snapshot is initially allocated an amount of free space for read stub files and changed files that is a small fraction of the storage space used by the production file system. For example, the read-write snapshot is initially allocated an amount of free space that is 10% of the storage space used by the production file system - Stacy 0036].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kurtz et al (US patent # 7584131) teaches: A no-blackout migration process for migrating plans between record keeping systems with continuous and uninterrupted client and participant access to the plans being migrated comprising the steps of: moving a plan to a staging data storage, extracting plan data, converting a financial data subset, converting all extracted plan data to converted plan data having a second format, transmitting the converted plan data to a second system data storage and loading to a second system data storage wherein the majority of the converted plan data loaded into the second system data storage is loaded through execution of a bulk copy program, executing post-import comparisons and auto-reconciliation jobs and executing a correction process if the second plan does not correspond to the selected plan in the first system, activating the second plan and deactivating the original plan, and migrating and loading pending transactions into the second data storage. 
Baron et al (US PGPUB # 20140297979) teaches: Live migration of a virtual disk of a virtual machine between storage devices. In accordance with one example, a computer system prepares a first area of a first storage device and a second area of a second storage device for a live snapshot of a virtual disk of a virtual machine. A transaction is then executed that comprises: storing the live snapshot in the first area of the first storage device, copying the live snapshot to the second area of the second storage device, and mirroring a change to the virtual disk that occurs after the creation of the live snapshot, where the mirroring is via one or more write operations to the live snapshot in the first area and to the copy of the live snapshot in the second area. 
When responding to this Office Action, any new claims and/or limitations should be accompanied by a reference as to where the new claims and/or limitations are supported in the original disclosure.
marwan.ayash@uspto.gov – provided that applicant files form PTO/SB/439 to authorize internet communication, found online at http://www.uspto.gov/sites/default/files/documents/sb0439.pdf   
The examiner can normally be reached 9a-730p M-R.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Rutz can be reached on 571-272-5535.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Marwan Ayash/              
Examiner, Art Unit 2133      

/JARED I RUTZ/Supervisory Patent Examiner, Art Unit 2133